Citation Nr: 1454443	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-39 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial, compensable rating for a gunshot wound scar of the left side of the neck.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971, and from August 1972 to August 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO, inter alia, granted service connection and assigned an initial, 0 percent (noncompensable) rating for the Veteran's gunshot wound scar, effective April 3, 2008.  In July 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.  

In August 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), for further action, to include additional development of the evidence.  

As the Veteran disagreed with the initial rating assigned following the award of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings or already service-connected disabilities).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of an October 2014 Appellate Brief, the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

As a final preliminary matter, the Board notes that in April 2014, the Veteran filed claims for service connection for ischemic heart disease, an increased rating for hearing loss, and total disability rating based on individual unemployability (TDIU).  It does not appear that these claims have been addressed by the agency of original jurisdiction (AOJ).  As such, these matters are not properly before the Board and are thus referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Since the April 3, 2008, effective date of the award of service connection, the Veteran's gunshot wound scar on the left side of his neck has not been shown to involve complaints of pain on examination, nor is the scar disfiguring, deep, unstable, or affecting the underlying tissue, and the scar has not limited the function of any body part.  

3.  Applicable schedular criteria are adequate to rate the disability under consideration, and no claim of entitlement to a TDIU solely due to the service-connected scar has been raised in connection with current claim for higher rating. 


CONCLUSION OF LAW

The criteria for an initial, compensable rating for a gunshot would scar of the left side of the neck are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31 (2014) and 4.118, Diagnostic Code 7800, 7804, 7805 (as in effect prior to and since October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an April 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to the VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Thus, this letter meets the VCAA's content of notice and timing of notice requirements.  

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no notice letter specific to the downstream higher initial rating issue was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Nonetheless, in compliance with an August 2012 remand directive discussed further below, the Veteran was sent notice in letters dated in August 2012 and October 2012 which set forth the applicable rating criteria (the timing and form of which suffices, in part, for Dingess/Hartman).  Thereafter, the Veteran was afforded opportunity to respond, and a supplemental statement of the case (SSOC) issued in January 2013 reflects readjudication of the claim and provided notice of the prior version of the applicable rating criteria.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the report of a VA examination.  Also of record and considered in connection with the appeal are various statement provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.  

As noted in the Introduction, the Board sought further development of the claim in August 2012.  The Board finds that the AOJ has substantially complied with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008);  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board instructed the RO to provide the Veteran with notice of the VA criteria in effect in April 2008 and after October 23, 2008 for rating scars (38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7804, and 7805).  As discussed above, the AOJ sent letters to the Veteran conveying this information in August and October 2012.  The Board notes that the October 2012 letter contained rating criteria that was in effect prior to August 2002 and not at the time of the Veteran's April 2008 claim.  The Board further notes, however, that this error was harmless, as the January 2013 SSOC provided the correct rating criteria that became effective in August 2002.  

The Board also directed that, thereafter, the AOJ to arrange for the Veteran to undergo a VA examination to ascertain the extent and severity of his gunshot wound scar.  That examination was conducted in September 2012.  The examination report included an interview with the Veteran, review of the record and a full evaluation of the Veteran's scar with pertinent findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination in connection with the issue herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.  Finally, the AOJ was directed to readjudicate the Veteran's claim under the rating criteria in effect in April 2008 and from October 23, 2008 in a SSOC.  This was accomplished in January 2013.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson, the Court noted an important distinction between a claim involving a Veteran's disagreement with the initial rating assigned at the time service connection is awarded for a disability and a claim for higher rating for already service-connected disability.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App at 126.  

During the pendency of the Veteran's claim, the VA regulation setting forth the criteria for skin disabilities, 38 C.F.R. § 4.118, was amended.  The rating criteria for Diagnostic Codes 7800-7804 were amended effective in October 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).   The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (September 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  The claim for service connection was filed in April 2008, prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria.  However, in light of the prior August 2012 remand and the AOJ's subsequent development, which implied that the Veteran's claim would be considered under both versions of the rating criteria, as well as the fact that the AOJ has considered both the former and revised versions of the rating criteria in the January 2013 SSOC, the Board will do likewise, as appropriate.

As in effect prior to October 23, 2008, the criteria for Diagnostic Code 7800 (disfigurement of the head, face, or neck) are as follows. A rating of 10 percent is warranted for one characteristic of disfigurement.  A rating of 30 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes including eyelids, ears/auricles, cheeks, or lips) or with two or three characteristics of disfigurement.  A rating of 50 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.  A rating of 80 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or sets of features or with six or more characteristics of disfigurement.  

The characteristics of disfigurement cited in former Diagnostic Code 7800 are as follows: (1) scar 5 or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Unretouched color photographs must be taken into consideration when evaluating under these criteria.  

Under the former version of Diagnostic Code 7804 in effect prior to October 23, 2008, a 10 percent rating is warranted for a scar that is superficial and painful on examination.  A superficial scar is defined as one not associated with underlying soft tissue damage.  Additionally, under Diagnostic Code 7805, effective prior to October 23, 2008, scars are rated on limitation of function of the affected part.  

Since October 23, 2008, Diagnostic Code 7800 provides the rating criteria for burn scars of the head, face, or neck or scars of the head, face, or neck due to other causes or other disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted for a scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for a scar with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.  An 80 percent rating is warranted for a scar with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement.  

The eight characteristics of disfigurement are the same as noted above.  Additionally, the disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury must be evaluated separately under the appropriate diagnostic code and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  

Under Diagnostic Code 7804, as revised effective October 23, 2008, scars are rated based on whether they are painful or unstable.  A maximum 10 percent rating is assigned for a single scar that is painful or unstable.  See 38 C.F.R. § 4.118 (2014).  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  

Under Diagnostic Code 7805, as revised effective October 23, 2008, the disabling effect(s) of other scars (including linear scars) not considered in a rating provided under Diagnostic Code 7800-04 are evaluated under an appropriate diagnostic code.  

Under the former and revised version of Part 4, the rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirement for a compensable rating are not met.  38 C.F.R. § 4.31.  

The relevant evidence in the record includes the Veteran's statements and a September 2012 VA examination.  The Veteran maintained in his December 2008 substantive appeal that his neck scar was tender and painful with occasional spasms.  The September 2012 VA examiner diagnosed a gunshot wound scar on the left side of the Veteran's neck.  The examiner noted no function limitation due to the scar.  The Veteran reported that his gunshot wound healed completely with a scar after the bullet was removed.  He reported intermittent symptoms, consisting of pulsating and pinching for a few seconds, in the region of the left lateral neck for approximately three or four months but denied any symptoms specifically due to the scar.  The scar was found not painful, stable and not due to burns.  The examiner described that it was located along the left lateral neck, just below the left ear.  It was described as small, circular, and difficult to see because of natural neck creases.  The examiner further described the scar as flat, superficial and measuring 0.5 centimeters by 0.5 centimeters, for a total area of 2.5 square centimeters.  The examiner noted that it was hypopigmented and nontender to palpation.  The scar was noted to be nondisfiguring and not adhered to underlying tissue.  The examiner noted no elevation, depression or missing underlying tissue.  The examiner further noted no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  

Considering the pertinent evidence in light of the applicable criteria as in effect prior to October 23, 2008, the Board finds that the Veteran's gunshot wound scar to the left side of his neck does not warrant a compensable rating.  In this regard, the scar has not been classified as disfiguring and consists of no visible or palpable tissue loss or gross distortion or asymmetry.  Furthermore, the scar does not have any of the 8 characteristics of disfigurement.  It is only 2.5 square centimeters in area, 0.5 centimeters in length and width.  It is not elevated, depressed or adherent to underlying tissue.  No skin texture abnormality was noted.  While the examiner noted hypopigmentation, the area does not exceed six square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  

Additionally, while the Veteran reported some pain and tenderness, the examiner noted that this was in the general region of the left lateral neck and not specifically his scar.  Furthermore, during the September 2012 VA examination, no pain or tenderness was noted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  Finally, the examiner noted no limitation of function warranting an evaluation under different rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Furthermore, under the current rating criteria in effect as of October 23, 2008, the Veteran's gunshot wound scar to the left side of his neck is also noncompensable.  This is because, as discussed above, the Veteran's scar has not been shown  to have any of the eight characteristics of disfigurement under former or revised Diagnostic Code 7800.  Furthermore, his scar was found to be stable and not painful upon examination, pursuant to Diagnostic Code 7804.  As noted above, no limitation of function was noted under Diagnostic Code 7805.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected gunshot wound scar been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the November 2008 SOC).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected gunshot wound scar at all points pertinent to this appeal.  The Board finds that the rating schedule fully contemplates the described symptomatology associated with the Veteran's scar-including pain, tenderness, and hypopigmentation.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's gunshot wound scar.  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's gunshot wound scar on the left side of the neck is appropriately rated as a single disability.  As the evaluation of multiple service-connected disabilities is not currently at issue, the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has filed a claim for TDIU based on his multiple service-connected disabilities, which the Board has referred to the AOJ for appropriate action (to include initial consideration).  However, the Board finds that the matter of the Veteran's entitlement to a TDIU solely due to his gunshot wound scar has not been raised in connection with the current claim for higher rating, and need not be addressed.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's gunshot wound scar on the left side of the neck, pursuant to Fenderson, supra, and that the claim for higher rating must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine in evaluating the Veteran's scar, but finds that preponderance of the evidence is against the assignment of a compensable rating at any point since the effective date of the award of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial, compensable rating for a gunshot wound scar of the left side of the neck is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


